Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (bearing a single amendment striking PEG from the Markush group of non-peptidic polymers) is acknowledged.  The amendment raised new issues which triggered further consideration that could not be quickly carried out after-final, as indicated in the previous Advisory Action.  After this further consideration was carried out following the filing of the RCE, it was found that the prior art of record already contained teachings/suggestions for other non-peptidic polymers within the same class as PEG (e.g. poly(propylene glycol), rendering the instantly claimed invention still prima facie obvious thereon for the equivalent reasons of record.
Claims 7-18 remain pending and examined on the merits.  
As Previously Noted:  The original filed claims had been modified versus the abandoned parent to include a known device for delivering the product previously claimed.  As such the rejection largely mirrored that of the parent as directed to the same underlying product scope (and standard method of use thereof in treating/preventing thrombosis).
The examiner is open to interview at any time to advance prosecution on the merits.

Claim Rejections - 35 USC § 103 – Maintained, Upon Further Review of the Prior Art Combination Teachings/Suggestions 
[Note:  The Olayo Gonzalez Reference & Any Teachings/Suggestions Previously of Record Have Been Removed As Unnecessary; Maitz in view of Franch Sufficient Relevant to the Claim Limitations Applied Thereto] 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Maitz et al., “Bio-responsive polymer hydrogels homeostatically regulate blood coagulation.”, Nat. Commun. 2013, 4:2168, 1-7 (cited in the IDS of 6/11/2018) in view of Baldwin (U.S. Publication No. 20130244975) and Franch et al. (U.S. Publication No. 2009/0264300); and further in view of Broguiere (U.S. Publication No. 20190160202).
Regarding instant claims 7-8, Maitz teach bio-responsive polymer hydrogels wherein the non-peptide polymer PEG is bound to heparin via a known thrombin-cleavable peptide that when cleaved after the Arg residue releases heparin as needed when thrombin is present (but not when thrombin is not present; aka “bio-responsive”) to bind thrombin and thereby maintain the blood source free from clots.  Thus, Maitz teaches the same type of bio-responsive polymer hydrogel presently claimed but without heparin as the non-peptide polymer.
Maitz does not teach where the non-peptide polymer is heparin.  Baldwin teach hydrogels comprising heparin-PEG/hyaluronic acid (HA) conjugates comprising unfractionated heparin (see abstract, para’s 7, 49, as well as para 43).  Therefore, it would have been prima facie obvious to substitute the non-peptide polymer of PEG in Maitz with HA as Baldwin teaches such are interchangeable for conjugation with heparin in hydrogels.
Maitz does not teach where the thrombin-cleavable peptide is one of the peptides selected from instant peptide SEQ ID NOS: 1-4.  Franch fills this void by teaching that thrombin-cleavable peptides such as that instantly disclosed (instant peptide SEQ ID NO: 4, LVPAGS) are cleaved after the Arg residue like that of Maitz, e.g. between the Arg-Gly residues:  [0647] Another well-known protease is thrombin that specifically cleaves the sequence Leu-Val-Pro-Arg-Gly-Ser (LVPAGS) between Arg-Gly.  Thus, it would have been prima facie obvious by simple substitution to substitute one known thrombin-cleavable peptide like that of Maitz with another known thrombin-cleavable peptide, cleavable after the Arg residue, such as instantly claimed peptide SEQ ID NO: 4, as disclosed in Franch.  
As for any of the other peptides claimed, e.g. peptide SEQ ID NO: 1, while such is not found reasonably taught or suggested by the prior art or record, as claimed it is nevertheless also rendered prima facie obvious for simple substitution as a thrombin-cleavable peptide here based on the intended functional effect and purpose here, absent further evidence.  Namely, based on the teachings of Maitz and Franch, it would appear that any peptide containing an Arg residue is cleavable after that residue by thrombin, rendering elected instant peptide SEQ ID NO: 1 - which contains an Arg residue - as an Arg-bearing peptide equally open to simple substitution as thrombin-cleavable peptide (or instant SEQ ID NOS: 2-3), like any other peptide containing an Arg residue.  Peptides SEQ ID NO: 1 (and 2-3) contains an Arg residue as Maitz teach thrombin cleaves peptides after the Arg residue.  Thus, any other amino acids on either side of an Arg would reasonably be expected to still be cleavable by thrombin based on these teachings.  Thus, employing a peptide such as peptide SEQ ID NO: 1 with Arg  – or any other peptide bearing the latter - would have been prima facie obvious to be cleaved by thrombin.  Absent evidence to the contrary as to why such would not have been, e.g. some unexpected result with the latter (e.g. peptide SEQ ID NOS: 1-4), but as no test data was uncovered testing peptide SEQ ID NO: 4, or elected peptide SEQ ID NO: 1 (or any of the 4 peptides instantly claimed), post-filing data be explored in this regard if applicant has in hand or plans to pursue.
	Therefore, instant claims 7-8 and 10-18 are prima facie obvious over the combination above with the addition of a known transport device (microneedle), art-recognized within the field of use, for standard use of treating/preventing thrombosis.
Regarding instant claims 9, Maitz does not expressly teach where the hyaluronic acid is methacrylated and the heparin is unfractionated.  Broguiere expressly teach hydrogels comprising methacylated HA and unfractionated heparain (see title, para’s 2 and 41).  Further Baldwin, cited above, also teach hydrogels comprising heparin-PEG/hyaluronic acid conjugates  comprising unfractionated heparain (see abstract, para 43).  Therefore, it would have been prima facie obvious to use these known forms of HA and heparin in Maitz as represented by the hydrogels of Broguiere and Baldwin employing the same.
Thus, the claimed invention is prima facie obvious over the combination above.
Response to Arguments & Single Amendment 
Striking PEG from the Markush Group of Non-Peptidic Polymers
	Applicant’s arguments (see e.g. response page 7 summarizing the two arguments) and single amendment striking PEG from the Markush group of non-peptidic polymers have been fully considered but are not found persuasive.  
1. Applicant’s amendment and argument thereto (see 1st conclusory argument summary on response page 7) that since PEG was struck the prior art combination no longer contains motivation to render obvious the instantly claimed invention are both unpersuasive.  Claim 7 still retains that the non-peptidic polymer may equally be “poly(propylene glycol” - a well-known polyalkylene glycol/oxide (PAG/PAO) equivalent class polymer of PEG (see by example evidentiary reference Matlock et al. at page 161 (Polyalkylene Glycols. 1999.  Ch. 6 in Marcell Decker, Inc. Pgs. 159-193. https://ptabdata.blob.core.windows.net/files/2016/PGR2016-00011/Exhibit-1118.pdf).  Merely by example in the recited prior art references of ‘any’ known  PAG/PAO’s, including expressly PEG and “poly(propylene glycol)” as interchangeable polymers, see the following secondary references cited above as expressly teaching such interchangeability:  Baldwin (para 50: “… polyalkylene glycols such as polyethylene glycols and co-polyols of ethylene oxide and propylene oxide, polyethylene oxides. . .”) and Broguiere (para 127):
[0127] In certain embodiments, the particles and/or fibres are made of a synthetic polymer, particularly a polymer selected from the group consisting of polymers, or polymers derived from, polyethylene glycol, polypropylene glycol . . .

It has long been recognized in Patent Law, that a reference cited is good for all that it teaches and/or suggests.  Thus, the prior art combination applied above remains in effect for the reasons of record.
[Note:  As for applicant’s previous argument regarding the now deleted PEG and assertion that the prior art of record taught a “star-PEG” that such would not ‘work’ (e.g. fit, advance through, etc.) in a “microneedle – and any such equivalent argument that may be proffered going forward as to the other non-peptidic polymers taught or suggested within the prior art of record -” there is no size limitation restriction on the instantly claimed “microneedle” and absent such, virtually any size “non-peptidic polymer” could be employed here since any “microneedle” could be sized accordingly to accommodate absent narrowing amendments thereto – if support be present and evidence supporting why this or that polymer will or will not advance through said “microneedle” cannula.  As the examiner previously stated:  “Applicant asserts that primary reference Maitz as well as secondary reference Baldwin (response page 5-6) use a “Star-PEG” which cannot be used to make the microneedles of the currently claimed invention.  While this may be true, applicant has retained the open comprising transition phrase language and without any negative limitation on the scope of PEG that may be employed therein (no amendments).  As such, the skilled artisan could under the broadest reasonable interpretation of the claims theoretically figure out a way or alter the PEG used based on this knowledge to arrive at a microneedle application thereof.”].
	2.	As for applicant’s second conclusory argument on page 7 relevant to Olaya Gonzalez, such is deemed a moot argument as Olaya Gonzalez has been removed as a prior reference in the combination applied as unnecessary.  Primary reference Maitz in view of Franch, as originally applied, is deemed sufficient to teach and/or render obvious the cleaving of peptides bearing an Arg residue, after said Arg residue.	


	In Conclusion:
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As for direct or inferred arguments that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that PEG has now been struck form the claims and/or equivalents of Star-PEG cannot be used even though the open comprising language remains without any negative limitation on the PEG scope) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Prior Art Made of Record But Not Needed to Be Relied Upon, Previously of Record – Previously Noted
Schmaier et al. (U.S. Patent No. 6,544,750) teach by example a peptide comprising instant thrombin-cleavable peptide SEQ ID NO: 3 (claim 11) that may be in composition with heparin (col. 14, line 16), but without any teaching or suggestion of binding the heparin and then further a non-peptidic polymer.  



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654